DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4, 6-11, 13-17 in the reply filed on 8/13/2019 remains acknowledged.  
Applicant's election with traverse of:
(i) resistant dextrin as water soluble polysaccharide component; 
(ii) fractionated but non-hydrogenated palm stearin as fatty acid glyceride component; and 
(iii) granule from claim 10,
in the reply filed on 8/13/2019 remains acknowledged.  
Claims 11, 13-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/13/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-10, 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 & 2 recite the limitation "the polysaccharide component … [or “a neutral polysaccharide … resistant to digestion”] is a non-mucoadhesive polymer" in lines 7-9.  There is insufficient antecedent basis for this limitation in the claim.
Further confusing is that (1) the polysaccharide component comprises (2) a neutral polysaccharide resistant to digestion in the human small intestine.  Review of the specification table displays a number of examples with 2 or 3 materials under polysaccharide (the claims are thus construed in the manner where the claimed component may be singular polysaccharide or a combination of two or three polysaccharides, in agreement with the “comprises” in line 8 of claim 1 and line 9 of 
Similarly, the language “and is” (line 9 of claim 1; line 10 of claim 2) is confusing with respect to whether the subsequent limitation (a non-mucoadhesive polymer) is applied to the (2) neutral resistant polysaccharide or alternatively to the broader (1) polysaccharide component.  Consider the case of a combination of at least 6% Nutriose and, say, 4% water-soluble chitosan (known to be mucoadhesive, per Applicant’s Exhibit 1 submitted 10/29/2020; bottom p. 19; see also discussion of Jo, below) as the water-soluble “polysaccharide component” (a combination of two polysaccharides comprise the polysaccharide component, consistent with several specification examples).  This would read on a polysaccharide component, in an amount of at least 10 wt.-%; the Nutriose material (a resistant neutral dextrin) is resistant to digestion in the human small intestine, and is “based on glucose”.  If the limitation “and is” is applied to the (1) polysaccharide component, this combination is excluded from the claim by the non-mucoadhesive polymer limitation of the 2nd to last line of the claims.  However, alternatively, if “and is” is applied to the (2) neutral polysaccharide resistant to digestion
Claim 1 and claims dependent therefrom are further confusing by the non-mucoadhesive polymer limitation (i.e., excluding mucoadhesive polymer), in that the claim explicitly permits not more than 5 wt.-% of mucoadhesive polymer, seemingly two conflicting limitations.  For the purpose of applying prior art, the Examiner construes the non-mucoadhesive polymer of 2nd to last line to be applicable to only the (2) neutral polysaccharide resistant portion of the polysaccharide component, and an additional mucoadhesive polymer is permitted in the particle, either in the polysaccharide component, or outside of this component, in the recited amount (but mucoadhesive polymer not required).
The recitation of “mucoadhesive” (line 7 of claim 1) and of “non-mucoadhesive” (line 9 or claim 1; line 10 of claim 2) are also ambiguous with respect to where the metes and bounds are drawn for materials included and excluded by this limitation.  For instance, it is confusing whether or not the derivatized starch, lipophilic modified starch where the 6-position of the hydroxyl groups of the starch is octenyl succinic esterified (aka, octenyl succinic anhydride-modified starch) taught by Kise is included or excluded by each of the “mucoadhesive” and “non-mucoadhesive” polymer limitations.    
Applicant’s arguments, based on a mention of a chemically modified starch in Exhibit 1 filed 10/29/2020, allege that starch sodium octenyl succinate is a mucoadhesive polymer, apparently based on the title and the mention of this material in passing.  
However, review of actual data does not appear to support this allegation.  Jo et al. (“Enhancement of the gut-retention time of resveratrol using waxy maize starch nanocrystal-stabilized and chitosan-coated Pickering emulsions”; 2021; Food 

    PNG
    media_image1.png
    580
    584
    media_image1.png
    Greyscale

The figure shows a slight difference between tricaprylin and control, but no difference between tricaprylin and 0% chitosan (the 0% chitosan contains tricaprylin and octanyl succinic anhydride-modified waxy maize, but tricaprylin does not have octanyl succinic anhydride starch).  Thus, the slight remaining resveratrol at 15-30 minutes would be attributed to tricaprylin, but there is no effect with the octanyl succininc anhydride starch 
Review of the specification (43-44, bridging paragraph) discusses a pork stomach procedure used to determine “potentially present mucoadhesive material”, an assay similar to that utilized by Jo.
Because this evidence that octanyl succininc anhydride starch is non-mucoadhesive is contradictory to the argument based on the Guttani review article, the conflict adds confusion with respect to how mucoadhesion and non-mucoadhesion is measured.  For the purpose of applying prior art, based on the evidence of the Jo article, the Examiner construes octanyl succinic anhydride starch (taught by Kise) to be non-mucoadhesive, and this material is not encompassed by the “mucoadhesive” limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-10, 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kise et al. (JP2002188095; 2002; English Machine translation provided by Google Patents on 11/7/2019; cited in a prior Office action); in view of Lefranc-Millot et al. (“Impact of a Resistant Dextrin on Intestinal Ecology: How Altering the Digestive Ecosystem with NUTRIOSE®, a Soluble Fibre with Prebiotic Properties, May Be Beneficial for Health”; 2012; The Journal of International Medical Research; 40:211-224; cited in a prior Office action); Guerin-Deremaux et al. (“The soluble fiber NUTRIOSE induces a dose-dependent beneficial impact on satiety over time in humans”; 2011; Nutrition Research; 31:665-672; cited in a prior Office action); and Ullanoormadam (US 2005/0276900 A1; 2005; cited in a prior Office action).

The Examiner notes that previous calculations based on Kise Example 1 did not account for the 25 parts of lipophilic modified starch (octenyl succinic 6-OH derivatized starch).  This omission has been corrected in the calculations relied on in the current updated rejection basis.  
Kise teaches a powder useful as a food composition (i.e., an ingestable composition; abstract), which contains, inter alia, vegetable fats and a lipophilic modified starch; Applicant elected granules are taught (abstract).
[0036] Hot water 125 parts by weight of the vegetable oil powder] Example 1 70 °C., lipophilic modified starch 25 6-position of the hydroxyl groups of the starch is octenyl succinic esterified.
Parts by weight 37.5 parts by weight of dextrin, and stirred for about 20 minutes with the addition of 37.5 parts by weight of lactose. Next, edible palm oil a fatty acid glyceride 100 parts by weight were heated and dissolved in 75 °C; and emulsified by adding slowly to the aqueous solution. The resulting emulsion was then spray-dried to prepare a fat and oil powder. The average particle diameter of the fat powder was about 150 [mu] m. S of edible palm oil used.  Thus, Kise teaches 37.5/(25+37.5+37.5+100) or 19% dextrin and 100/(25+37.5+37.5+100) or 50% of the palm oil. The weight ratio of oil to polysaccharide is 100:37.5 (or 100:(25+37.5)), i.e., 2.67 (or 1.6, if “polysaccharide component” is construed as the sum of dextrin and octenyl succinic esterified starch, consistent with the instant specification examples listing two or three materials as 
Regarding combined amounts of water soluble polysaccharide (dextrin + octenyl succinic esterified starch) + palm oil (fatty acid glyceride) of at least 80% (required by independent claim 2), the combined % of dextrin + modified starch + palm oil in this example is 81% (25 + 37.5 + 100)/(25 + 100 + 37.5 + 37.5).
The dextrin taught by Kise is not explicitly taught to be resistant to digestion.  Thus, Kise does not anticipate the instant claims, requiring the polysaccharide component comprises a neutral polysaccharide “that is resistant to digestion in the human intestine”, required by independent claims 1 & 2.
Lefranc-Millot teaches prebiotic effects of NUTRIOSE® a resistant dextrin (title). NUTRIOSE® (Roquette, Lestrem, France) is a glucose polymer derived from wheat (FB range) via a highly controlled dextrinization process of partial hydrolysis and subsequent repolymerization.  NUTRIOSE® is, therefore, resistant to hydrolysis by endogenous glucidolytic enzymes and can be classified as a soluble dietary fibre (211).
NUTRIOSE® is a sugar-free dextrin that is not absorbed in the ileum and remains available for bacterial fermentation in the colon.  NUTRIOSE® has been shown to have beneficial effects in humans, including increased lactobacilli numbers, decreased faecal pH and increased faecal alpha- and beta-glucosidase activities of 45 g/day for 35 days.  These results demonstrated the prebiotic potential of NUTRIOSE® (212, 2nd paragraph). Similar effects were demonstrated by the results of the studies conducted: The present studies found that consumption of 8 or 10 g/day of NUTRIOSE® for 14 days increased the numbers of Bacteroides. In addition, numbers of st paragraph).  Lefranc-Millot establishes a beneficial effect as a prebiotic motivating use of this type of dextrin in a food product, intended for oral consumption.
Guerin-Deremaux teaches the soluble fiber NUTRIOSE induces a dose-dependent beneficial impact on satiety over time in humans (title).  In 100 overweight healthy adults in China, the dextrin NUTRIOSE, from Roquette (same source taught by Lefranc-Millot) was investigated at different dosages on short-term satiety.  NUTRIOSE exhibits a progressive and significant impact on short-term satiety (reduction in hunger feeling between meals), with statistical differences appearing at 8g/d from day 5 and from day 0 in higher doses (abstract).  The polymerization degree of this material is approximately 18 (667, 2nd paragraph).  Guerin-Deremaux establish an additional motivation for utilizing the dextrin NUTRIOSE, inducing satiety, and predicted benefit in managing hunger.
Thus, it would have been obvious to one of ordinary skill in the art to select the elected NUTRIOSE wheat dextrin, a neutral polysaccharide, which is resistant to digestion in place of the generic dextrin material taught by Kise.  Motivations to select the elected NUTRIOSE wheat dextrin, a neutral polysaccharide, which is resistant to digestion in place of the generic dextrin would have been the benefits recognized by Lefranc-Millot; i.e., the beneficial effect as a prebiotic; and by Guerin-Deremaux, inducing satiety, with benefit of managing hunger.
According to a prior reference supplied by Applicant, the palm oil taught by Kise in Example 1, has a melting point of 35 °C, a little lower than the melting point range of 
Ullanoormadam teaches a non-hydrogenated hard palm oil fraction component (title).  This structural fat is made from selectively fractionated non-hydrogenated high melting palm oil fraction, with a C-16 fatty acid residue of at least 70%, which is subjected to chemical random interesterification, with a dry fractionated non hydrogenated hard palm kernel stearin fraction.  The structural fat has high yield ratios that can be economically and commercially incorporated in oil blends for manufacture of trans free margarine/spreads/shortening and other plastic W/O emulsions (abstract).  Hydrogenation is generally viewed as the main reason for the development of trans fatty acids in oils and fats [0004].  Fractionation is discussed; the higher melting solid fraction obtained is called the stearin fraction [0029].  In an edible plastic spread or margarine, hard stock contributes triglycerides of the tri-saturated type [0032].  When the SAFA content of the hard stock is about 67%, the interesterified hard stock has 30% tri-saturated triglyceride, which will contribute to 6% tri-saturated triglycerides at 20% usage level (when this material is used at 57% (100 parts/175 parts), the edible palm oil fatty glyceride content of Kise, Example 1, the triglyceride content will correspond to 17%, satisfying the triglyceride range of claim 8).
Thus, it would have been obvious to one of ordinary skill in the art to substitute the fractionated, non-hydrogenated palm stearin triglyceride containing material taught by Ullanoormadam in place of the edible palm oil fatty glyceride in Kise Example 1.  The 
The palm oil fraction has a melting point higher than 57 °C, which has easy handling in granulation because of its high melting point (claim 41; the Examiner construes this to be in the melting point range of amended claims 1 & 2; this is in agreement with the recitations of claims 16-17, dependent from, and requiring the properties recited in, claims 1-2).  Reviewing Kise, it is clear that powder or granules are suitable for the fat/polysaccharide combinations [0033].  Because the Ullanoormadam makes clear the fractionated, non-hydrogenated palm stearin triglyceride material has easy handling in granulation, based on high melting point, it would have been an attractive alternative to the Kise oil/fat component in the granulate, motivated by the recognized ease in granulation handling, providing an additional motivation for the substitution.  This is construed as an advantage of substituting the fractionated, non-hydrogenated palm stearin triglyceride fat of Ullanoormadam in place of the Kise oil or fat in the examples, such as Example 1 (palm oil; cocoa butter is used in Example 2).
Furthermore, Kise mentions the importance of texture in the mouth, the feel in the oral cavity of tablets [0042].  Ullanoormadam also emphasizes good mouth feel [0006], and balances the structural need with mouth feel [0033].  Thus, the Ullanoormadam fractionated, non-hydrogenated palm stearin triglyceride fat would have been a suitable alternative for Kise, in terms of good mouth feel, providing yet another motivation for the substitution, based on this shared objective.  

With respect to the recited at least 80% combined content of the water-soluble polysaccharide component (NUTRIOSE + and fatty acid glyceride material required by claim 2, as discussed above, the 81% corresponding to Example 1 of Kise is construed to read on the recited 80% threshold, if this is construed to 1 significant figure, and alternatively, 79% is approaching 80%, rendering the amount prima facie obvious (see above).  An alternative obvious manner to arrive at at least 80% would be the consideration that Kise teaches that saccharides used in the invention include, inter alia, lactose, dextrin, and a combination of two or more [0020].  In the Example 1 embodiment, both dextrin and lactose were combined.  In an alternative embodiment, according to [0020], used of only dextrin would have been obvious via substitution of equivalent saccharides taught at [0020].  Thus, it would have been obvious to utilize 100 parts of the obvious non-hydrolyzed palm stearin material taught by Ullanoormadam; in combination with only the obvious dextrin material NUTRIOSE, a neutral dextrin resistant to digestion in the human small intestine, substituted for the combined amounts of 37.5 parts dextrin + 37.5 parts lactose taught in Example 1 (75 parts NUTRIOSE water-soluble resistant dextrin); alternately, the amounts of these two components would have been obvious to optimize for spray drying particles or for granulation, to achieve suitable tableting properties and good mouth feel.  The obvious 
In response to Applicant’s argument that there is an unexpected result in disclosed Example 2, the Examiner has reviewed the comparison, stated to increase bioavailability of the fatty acid, as measured by the breath test (cPDR% increase in the test composition relative to reference composition) (the alternative disclosed increase in satiety is known for Nutriose; see Guerin-Deremaux above, and cannot be used to establish an unexpected property).  The reference sample does not contain a polysaccharide, only fatty acid glyceride, Prifex 300 at 6 g.  However, the combinations of Kise contain fat/oil and polysaccharide.  Thus, the disclosed evidence does not amount to a comparison to the closest prior art as reference sample.  As discussed in MPEP 716.02(e): An affidavit or declaration under 37 CFR 1.132 must compare the with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  No such comparison with the Kise examples is of record.
Furthermore, there is only one test composition disclosed, for which any test has been conducted: Prifex 300 6 g and Benefiber 6 g; granulation size between 0.5-1.3 mm (46:5-13).  No claim is limited to this combination, in the amounts used, i.e., a 1:1 ratio of palm stearin and soluble resistant dextrin, with granulate size 0.5-1.3 mm.  MPEP 716.02(d) requires unexpected results to be commensurate in scope with the claimed invention: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).

Applicant argues:
The Federal Circuit has specifically held that the framework for analysis as to the obviousness of chemical formulations and their uses involves a "lead-modification" analysis similar to that involving novel compounds. Unigene Laboratories, Inc. et al. v. Apotex, Inc., et al., 655 F.3d 1352, 1361-1362 (Fed. Cir. 2011), applying the analytical framework of Takeda Chemical Industries, Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1356 (Fed. Cir. 2007) and its progeny. First a lead or reference formulation is identified from the art and then a flexible teaching-suggestion-motivation (TSM) test is applied to determine whether there is reason or motivation to modify the lead formulation to make the claimed invention with a reasonable expectation of success. Id. 
In this case, the Examiner has taken Kise as the lead reference, and has evidently taken the Kise's oil powder (Example 1) as the lead formulation. Kise relates to a vegetable oil powder comprising vegetable oil, sugar and protein or modified lipophilic starch useful as a lubricant or a glidant. Kise i.a., 
Palm oil is not a fatty acid glyceride component having a melting point from 40 °C to 70 °C. The melting temperature of palm oil is 35 °C (as evidenced by6 https://www.engineeringtoolbox.com/oil-melting-point-d_1088.html, a copy of which was submitted in the response to Final Office Action filed on August 28, 2020) and thus is not from 40 °C to 70 °C. 
Kise's oil powder (Example 1) contains dextrin. However, Kise does not disclose or teach that the dextrin would be resistant to digestion. 
Kise's oil powder (Example 1) contains 12.5 % octenyl succinate-substituted starch.  However, octenyl succinate-substituted starch exhibits mucoadhesive properties, whereas claim 1 requires that the particle comprises not more than 5 wt.-% of mucoadhesive polymer. As evidence that starch is a mucoadhesive polymer, Applicant submits a reference (Yelmate (2015), Starch: A mucoadhesive Polymer in Novel Drug Delivery System, "EXHIBIT 1"). 
Under Unigene, the burden is on the Examiner to show that there is reason or motivation to modify the lead formulation of Kise to make the claimed invention with a reasonable expectation of success. 
The Examiner argues that it would have been obvious to one of ordinary skill in the art to substitute the fractionated, non-hydrogenated palm stearin triglyceride containing material taught by Ullanoormadam in place of the edible palm oil fatty glyceride in Kise Example 1. However, the fat taught by Ullanoormadam (non-hydrogenated hard palm oil) is different from vegetable oils taught by Kise. Ullanoormadam relates to trans free non hydrogenated hard structural fat for use in the manufacture of low SAFA (Saturated Fatty Acid) poly/mono unsaturated margarine and spreads and shortening and fat blends. The trans free non hydrogenated hard structural fat taught by Ullanoormadam is a fat interesterified by a chemical reaction. The interesterification leads to a redistribution of fatty acid moieties in triglyceride and is used to modify the physical properties of oil (e.g., increasing melting temperature). For example, the hard palm oil stearin fraction having C-16 carbon fatty acid residue of at least 70 % (claim 41 of Ullanoormadam) has a melt point of at least 57 °C. The interesterified hard structural fats taught by Ullanoormadam are not vegetable oils taught by Kise. Vegetable oils are oils extracted from seeds, or less often, from other parts of plants. Kise discloses that " suitable vegetable oils and fats in the present invention include semi- solid fats and oils at room temperature, such as palm oil and palm kernel oil taken from the flesh of the oil palm and the core of the fruit, cocoa butter obtained from cocoa seed, but are not limited thereto" (paragraph [0017]). In other words, the vegetable oils according to Kise are either semi-solids (i.e. soft and spreadable) or liquids. The melting temperatures of palm oil, palm kernel oil, and cocoa butter are 35 °C, 24 °C, and 34 °C, respectively, as evidenced by 
In the Advisory Action, the Examiner argues that: 
Kise teaches vegetable fats generically, which encompass non-hydrogenated palm oil, 
a hardened vegetable oil. In fact, Kise does not mention hardened vegetable oils: 
This food composition contains the vegetable oil and fat powder. The vegetable oil and fat 
powder is useful as a lubricant which has excellent lubricating Effect (abstract) 
[0021] mentions a conventional lubricant such as vegetable hardened oil 
(Note: paragraph [0021] does not mention a conventional lubricant such as vegetable 
hardened oil. It seems the Examiner intended to cite paragraph [0023]).) 
Applicant respectfully disagrees. Kise mentions hardened vegetable oil at four places (paragraph [0004]-[0006]; [0010]-[0011]; [0012]; and [0023]). At paragraphs [0004]-[0005], Kise discloses that: 
[0004] Therefore, in tableting, a lubricant is used to improve the fluidity of the raw material powder so that a certain amount is filled in a die of a tableting machine, and at the same time, capping, sticking, and the like are performed. Prevents tableting troubles such as binding and gives the tablet surface a gloss. For that purpose, lubricants such as sucrose fatty acid ester, polyglycerin fatty acid ester, extremely hardened vegetable oil, purified talc, magnesium stearate and the like have been used. 
[0005] However, since these lubricants generally have water repellency, when the added concentration is high, the tablet does not easily absorb water, and the disintegration time is delayed. Further, since the hardness of the tablet is related to the internal contact area between the particles, the bonding strength between the particles is reduced by increasing the concentration of the lubricant, and as a result, the hardness may be reduced. 
[0006]..... There was also a problem. In addition, extremely hardened vegetable oil has a low effect as a lubricant, and has a problem that blocking easily occurs during storage in a warehouse or the like in summer.----- 
Right after Kise discloses extremely hardened vegetable oil in the list of lubricants [0004], Kise discourages the use of these lubricants because "these lubricants generally have water repellency", "the bonding strength between the particles is reduced by increasing the concentration of the lubricant, and as a result, the hardness may be reduced" and "extremely hardened vegetable oil has a low effect as a lubricant, and has a problem that blocking easily occurs during storage in a warehouse or the like in summer". 
At paragraphs [0010]-[0011], Kise discloses that: 

[0011] However, in general, these flow promoters have a low flow promoting effect, or have water absorption or swelling properties, so that there has been a problem that the filling amount varies or the storage stability is poor. 
Right after Kise discloses hardened vegetable oil in the list of glidants [0010], Kise discourages the use of these glidants because "these flow promoters have a low flow promoting effect, or have water absorption or swelling properties, so that there has been a problem that the filling amount varies or the storage stability is poor". 
When Kise summarizes problems of using conventional lubricants or glidants, Kise once again emphasizes the problems of using hardened vegetable oil, stating "extremely hardened vegetable oil has a low effect as a glidant, and as described above, there are problems such as storage in summer, intake of trans fatty acids and increase in serum cholesterol concentration, and the relationship with cancer" (paragraph [0012]). 
At paragraph [0015], Kise discloses that "the present inventor has found that vegetable oil and fat powder containing vegetable oil and fat, saccharide and protein or lipophilic modified starch can solve the above problems". In other words, Kise explicitly teaches the use of vegetable oil and fat powder containing vegetable oil and fat in order to solve the problems of using conventional lubricants or glidants such as hardened vegetable oil. Thus, it is evident that Kise does not teach the use of hardened vegetable oil in the Kise's oil and fat powder. 
The Examiner argues that vegetable fat in the Kise's power encompasses hardened vegetable oil since Kise mentions a conventional lubricant such as hardened vegetable oil at paragraph [0023]. Applicant respectfully disagrees. At paragraph [0023], Kise discloses that: 
The vegetable fat / oil powder of the present invention contains vegetable fat / oil as a main component, and contains additives such as disintegrants, excipients, and absorbents within a range that does not impair the characteristics and advantages of the vegetable fat / oil. Can be used. Examples of such a material include calcium phosphate and calcium carbonate. Also, magnesium stearate, purified talc, sucrose fatty acid ester, polyglycerin fatty acid ester, Fatty acid alkali metal salts, lauryl sulfate alkali metal salts, Aliphatic amino acids, aromatic amino acids, heterocyclic amino acids. Conventional lubricants such as boric acid, adipic acid, fumaric 
In the above disclosure, Kise teaches that Kise's powder contains additional additives in addition to vegetable fat/oil as a main component and discloses conventional lubricants including hardened vegetable oil as an additive. There is no teaching or suggestion anywhere in Kise that conventional lubricants such as hardened vegetable oil can be used as a main component (vegetable fat/oil). On the contrary, as discussed above, Kise explicitly teaches the use of vegetable oil and fat powder containing vegetable oil and fat in order to solve the problems of using conventional lubricants. Thus, one of skill in the art would not be motivated to modify Kise's powder by replacing a liquid or semi-solid vegetable oil (e.g., palm oil) as a main component with conventional lubricants (e.g., hardened vegetable oil) that are explicitly described to be problematic. 
Kise at most teaches the use of conventional lubricants such as hardened vegetable oil as an additive (but not as a main component). Kise does not disclose or suggest anything regarding the amount of additives such as conventional lubricant in the Kise's powder. None of the exemplary formulations in Kise contains a conventional lubricant (e.g., hardened vegetable oil). Since Kise explicitly discourages the use of hardened vegetable oil and Kise's powder contains vegetable oil as a main component, one of skill in the art would not be motivated to add at least 10 % hardened vegetable oil to Kise's powder, which already contains a high amount of vegetable oil (e.g., 50 % palm oil in Example 1). In order to further distinguish claims from Kise's powder, Applicant has amended claims 1 and 2 to specify that the weight ratio of the fatty acid glyceride component (which has a melting point of higher than 37 °C) to the polysaccharide component is from 0.1 to 5. There is no teaching or suggestion anywhere that would motivate one of skill in art to adjust the ratio of a conventional lubricant (i.e., hardened vegetable oil) to polysaccharide to from 0.1 to 5. 
In the Final Office Action at pages 13-14, the Examiner argues that: 
The motivation would have been the recognized economic use of this material, and the fact that it is trans free. The palm oil fraction has a melting point higher than 57 °C, which has easy handling in granulation because of its high melting point. Thus, there are three reasons motivating use, as a recognized food material, it is economically feasible. This is taught by Ullannoormadam. It is a trans-free oil material. As applicant documents, this characteristic is shared with palm oil, providing additional reason to substitute. The third reason is that it has easy granulation because of its high melting point. This would be an advantage over palm oil. Because granules are taught by Kise, this third point would provide a strong motivation to utilize the non-hydrogenated hard palm oil fraction. 
Applicant respectfully disagrees. 
compared with other hard structural fats of similar qualities in the manufacture of low SAFA (Saturated Fatty Acid) poly/mono unsaturated margarine and spreads, but not compared with vegetable oils, in particular, with native (i.e. unhardened, non-fractionated) vegetable oils. The Ullanoormadam's hard structural fat would be more expensive than vegetable oils, because the Ullanoormadam's hard structural fat requires an additional process comprising fractionation and intereesterification. As a matter of fact, fractionated, non-hydrogenated palm stearin triglyceride (e.g., Prifex®) is more expensive than plain, regular palm oil. Thus, using an interesterified hard fat instead of vegetable oils for the manufacture of Kise's lubricant or glidant is not economical. In the Advisory Action, the Examiner argues that this would be a teaching of Ullanoormadam's abstract. However, Ullanoormadam just discloses "economical" without a comparison to anything, and in particular does not compare non-hydrogenated hard palm oil to regular palm oil as used in Kise. Ullanoormadam's calling non-hydrogenated hard palm oil "economical" does not outweigh the fact that it is still more expensive than regular palm oil (for the sole and obvious reason that it is a synthetically modified version of regular palm oil). The Examiner has not provided any evidence supporting the assertion that the use of the fractionated, non-hydrogenated palm stearin triglyceride containing material taught by Ullanoormadam would be more economical than the use of vegetable oils such as palm oil for the manufacture of Kise's oil lubricant powder. Furthermore, even if it were, solely in arguendo, possible to obtain a hardened vegetable oil, such as Ullanoormadam's fractionated, non-hydrogenated palm stearin at a lower price than regular palm oil (e.g. using a special offer, discounts, or the like), this alone still would not outweigh the fact that Kise actively teaches away from using hardened vegetable oils as described above, and does not use them, not even as a low-amount additive, in any of his exemplary compositions. 
Second, the fact that the Ullanoormadam's hard structural fat is trans free is not an advantage over vegetable oils when choosing a vegetable oil for the manufacture of Kise's lubricant or glidant, because vegetable oils contain no or very low trans fat. Trans fat can be made from vegetable oils through a process called hydrogenation. As explained in Ullanoormadam at paragraphs [0002] and [0003], margarine fat blend is being formulated using hard stocks derived by hydrogenation of liquid oils but there are adverse effect of Trans fatty acids. Thus, the Ullanoormadam's trans-free hard structural fat has an advantage over hard stocks derived by hydrogenation of liquid oils in formulating margarine fat blend. In contrast, Kise's lubricant or glidant contains semi-sold vegetable oils, which are not hard stocks derived by hydrogenation of liquid oils, do not suffer from this disadvantage. Vegetable oils contain no or very low trans fat. Thus, one of skill in the art would not consider the fact that the Ullanoormadam's hard 
Third, the fact that Ullanoormadam's hard structural fat has a high melting point would provide no motivation to utilize it for the manufacture of Kise's lubricant or glidant. The Examiner argues that Ullanoormadam's hard structural fat has easy granulation because of its high melting point. Applicant respectfully disagrees. With regard to granulation, Kise discloses that: 
The production process of tablets or tablet confectionery is divided into a granulation process for producing a powder or granule for compression molding and a tableting process for compression molding, but the timing of adding the vegetable oil powder of the present invention is not limited. The effect is also demonstrated in the process. That is, since the vegetable oil powder of the present invention has a strong hydrophilicity, it does not hinder the bonding between particles even if it is added in the granulation process. (paragraph [0029], emphasis added) 
In the above disclosure, Kise teaches that Kise's vegetable oil power does not hinder the binding between the particles even when added in the granulation process because of its strong hydrophilicity. There is no teaching or suggestion anywhere in Kise that Kise's vegetable oil powder containing liquid or semi-solid vegetable oil would have any issue in the granulation process or that hard structural fat having a high melting point would make granulation easier. Kise even discourages the use of hardened vegetable oil, as discussed above. 
None of the three reasons the Examiner presents is relevant when choosing a vegetable oil for the manufacture of Kise's powder. Mere identification in the prior art of each component of a composition does not show that the combination as a whole would have been obvious. In re Kahn, 441 F.3d 977, 986 (Fed. Cir. 2006). Rather, there must also be some reason identified that would have led one 
Kise not only fails to teach or suggest the use of a fatty acid glyceride component having a melting point from 40 °C to 70 °C, but also fails to teach or suggest the use of a dextrin resistant to digestion. To cure this deficiency of Kise, the Examiner cites Lefranc-Millot and Geurin- Deremaux. Lefranc-Millot is a research article related to the impact of a resistant dextrin on intestinal ecology. Lefranc-Millot teaches that NUTRIOSE is a prebiotic soluble fibre that provides a beneficial effect on colonical ecology while preserving digestive comfort. Geurin- Deremaux is a research article that shows that the soluble fiber NUTRIOSE induces a dose- dependent beneficial impact on satiety over time in humans. In the Final Action at page 14, the Examiner argues that 
Lefrance-Millot teaches prebiotic effects of NUTRIOSE®, a resistant dextrin. Since Kise teaches dextrin, without specifying whether or not the dextrin is resistant, selection of NUTRIOSE would have corresponded to selection of a species within the genus taught by Kise, or alternately, substitution of NUTRIOSE in place of the dextrin of Kise. The added benefits to selection of NUTRIOSE would have been further motivated its selection or substitution: Satiety and the prebiotic benefit. 
Applicant respectfully disagrees. Kise's oil powder is incorporated in tablets in a low amount. For example, about 3 % oil powder is incorporated into a tablet (Example A-1). As Kise's oil powder (Example 1) contains about 21 % dextrin, the amount of dextrin in the tablet (Example A-1) is about 0.6 %. If the dextrin in the oil powder would be replaced with NUTRIOSE as asserted by the Examiner, one of skill in the art would not even know if the small amount of NUTRIOSE present in a lubricant would provide the beneficial effect as a prebiotic or induce satiety. Mere identification in the prior art of each component of a composition does not show that the combination as a whole would have been obvious. In re Kahn, 441 F.3d 977, 986 (Fed. Cir. 2006). Rather, there must also be some reason identified that would have led one of ordinary skill in the art to recognize the cited art, and then identify, select and combine the recited elements in the manner required to arrive at Applicants' claimed invention (see, e.g., Unigene Laboratories, Inc. v. Apotex, Inc. 655 F.3d 1352, 1360 (Fed. Circ. 2011)). In the present case, Kise is concerned with a completely different technical problem than Lefranc-Millot or Geurin-Deremaux. Kise's 
As explained in the present application as filed (page 12, lines 6-23), not all dextrins are per se digestion-resistant. In fact, one of the most common dextrins, maltodextrin, is digestible. The preparation of dextrins which are resistant to digestion in the human small intestine (also referred to as resistant dextrins) requires a highly controlled process of dextrinisation (heating the starch in the presence of small amounts of food-grade acid), followed by a chromatographic fractionation step. This produces a highly indigestible, water-soluble dextrin, with a high fibre content of about 65-85 %. The present application further explains that: 
During the dextrinisation step, the starch undergoes a degree of hydrolysis followed by repolymerisation that converts it into fibre and results in a drastically reduced molecular weight and the introduction of new glucoside linkages: in addition to the digestible a-1,4 and a-1,6 glycosidic linkages as commonly found in starches and the digestible maltodextrins, also non-digestible glycosidic bonds such a β-1,2 or β-1,3, are formed in resistant dextrins, which cannot be cleaved by enzymes in digestive tract. As a result, a portion of the dextrin is not digested in the upper part of the gastro-intestinal tract and is not directly available as such for energy utilization." (page 12, lines 6-23) 
As has been surprisingly found by the inventors, the technical effect of this difference is that the particle(s) of the present invention exhibit a surprisingly pleasant mouthfeel (page 17, lines 6-8 of the application as filed). Commonly, high melting fatty acid glyceride components do not provide a good mouthfeel in that they cannot melt or noticeably soften at body temperature and are thus mostly perceived as too hard and/or too 'plastic-like', like ingesting a foreign object rather than something edible. In the present invention, this issue of poor mouthfeel of these fatty acid glyceride components is solved by the addition of the resistant polysaccharide component (page 17, lines 9-27).). Kise is silent on this effect. Kise does not teach or suggest the use of a fatty acid glyceride component having a melting point from 40 °C to 70 °C in the Kise's oil lubricant powder. Even assuming that fatty acid glyceride components having a melting point from 40 °C to 70 °C would be incorporated into the Kise's oil lubricant powder, bad mouthfeel of these fatty acid glyceride components would not even be an issue, for Kise's oil lubricant powder which gets incorporated /compressed into tablets in a low amount (for example, 1.7 % oil is present in the Kise's tablet (Example A-1)) would just get swallowed down along with said tablets without ever interacting much on its own with both the tongue and/or teeth. In the Advisory Action, the Examiner argues that: 

However, Kise [0049] refers to the compressed goods/tablets, not to the mouthfeel of the lubricant powder itself. These two materials (tablet versus granules) inevitably have completely different 15   mouthfeels due to the compression forces applied, and due to the fact that the tablet comprises at best 3 % of the lubricant powder. In other words, the mouthfeel of said tablet is clearly not comparable to, let alone equal to, the mouthfeel of the lubricant powder as such. In fact, with 3 % lubricant powder dispersed evenly throughout the tablet matrix, there would be less than 0.1 % of it at the tablet's surface; a consumer of said tablet would thus not be able to attribute any mouthfeel, good or bad, to the lubricant powder. And regarding the mouthfeel of Ullanoormadam, margarines and spreads, as the name implies, are spreadable semisolids (once components such as Ullanoormadam's hard structured interesterified fat are combined with all other margarine/spread components); i.e. their consistency upon oral ingestion is not comparable to the solid particles of the present invention. Neither resistant dextrins nor fatty acid glyceride components having a melting point from 40 °C to 70 °C are suggested by Kise. There would be no motivation to employ these materials in Kise's oil lubricant powder without hindsight derived from the present invention in which these materials provide lasting satiation while at the same time allowing for a pleasant mouthfeel upon oral ingestion in larger amounts. The Examiner has not demonstrated why one of skill in the art would be motivated to modify the lead formulation of Kise (Example 1) by (i) replacing palm oil with a fatty acid glyceride component having a melting point from 40 °C to 70 °C, (ii) using a dextrin that is resistant to digestion, and (iii) removing 12.5% octenyl succinate-substituted starch (which is a mucoadhesive polymer) to arrive at the claimed ingestible particle. 
Claim 2 specifies that the combined content of the water-soluble polysaccharide component and of the fatty acid glyceride component in the particle is at least 80 wt.-%. Kise discloses an oil powder containing 25 parts octenyl succinate-substituted starch (12.5 %), 37.5 parts dextrin (18.75 %), 37.5 parts lactose (18.75 %), and100 parts edible palm oil (50 %) (Example 1). The sum of dextrin, lactose and palm oil is about 69 %, which is not close to the lower limit of the claimed range (80 %). In the Advisory Action, the Examiner argues that starch, as a polysaccharide, would also have been obvious to substitute with NUTRIOSE, giving the required 80 % amount of the claimed combination. Without agreeing with the Examiner's argument but solely to expedite the prosecution, Applicant has amended claim 2 to specify that the neutral polysaccharide is a non-mucoadhesive polymer. Starch is not a non-mucoadhesive polymer, as evidenced by EXHIBIT 1 (Yelmate (2015), Starch: A mucoadhesive Polymer in Novel Drug Delivery System). The Examiner further argues that even if the obvious substituted amount gave the combination that corresponded to 69 %, the Examiner is of the position that this is still similar to 80 % (86 % of the recited 80 %), citing MPEP 2144.05(II). However, MPEP 2144.05(II) states that a particular 
Furthermore, determination of obviousness mandates evaluation of secondary considerations, including unexpected results. See, KSR Int'l. Co. v. Teleflex, Inc., 127 S. Ct. 1727, 1735 (2007). Moreover, the Examiner is required to take into account the data presented in the examples. In re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995). The present application demonstrates beneficial effects of the claimed ingestible particle. Example 2 of the present application shows that the particles of test composition 1 containing Prifex 300 (palm stearin) and Benefiber (resistant dextrin) lead to an increase in bioavailability of the fatty acid, as measured by the breath test (see cPDR), which effect is due to the combination of the glyceride component with the resistant dextrin and this in turn results in increased satiety in human volunteers. These beneficial effects are not taught by any of the cited references. 
The Examiner argues that there is no comparison to the closest prior art, i.e., the embodiments of Kise. However, Kise is concerned with a completely different technical problem than the present invention and does not discuss anything regarding satiety. Kise does not teach its lubricant powder as a food composition, but a food composition containing the lubricant powder. Kise's oil powder is incorporated in tablets in a low amount; for example, about 3 % oil powder is incorporated into a tablet (Example A-1). It is even unclear the Kise's tablet could have any satiety effect. The technical problem to be solved by the present invention is how to increase bioavailability of fatty acid(s), thus increasing satiety. This problem is solved by the claimed ingestible particle. The data in Example 2 of the present application show the beneficial effects of the claimed particle (Test composition 1 containing Prifex 300 and Benefiber by comparing it with Reference 1 particle (containing Prifex 300). None of the cited references teaches these effects. The Examiner argues that included NUTRIOSE would have been predicted to increase satiety in view of Guerin-Deremaux. However, the data in the present application 
For the reasons presented above, the claims are not obvious over Kise in view of Lefranc- Millot, Guerin-Deremaux and Ullanoormadam. Applicant respectfully requests withdrawal of the rejection.

This is not persuasive.
Applicant appears at some places to attempt to modify the rejection, arguing about what is allegedly not obvious, based on such modifications.  Applicant is referred to the basis set forth.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner has reviewed the Yelmate reference provided.  This reference does establish that unmodified starch is mucoadhesive.  The reference also mentions, in passing, a list of chemically modified starches, which include starch sodium octenyl succinate (the same modified starch material mentioned by Kise, in sodium salt form).  However, this mention in passing is cannot be reasonably interpreted in that sodium octenyl succinate of starch is mucoadhesive.  As discussed in the above rejection under 35 USC 112(b), based on the teachings of Jo et al. (“Enhancement of the gut-retention time of resveratrol using waxy maize starch nanocrystal-stabilized and chitosan-coated Pickering emulsions”; 2021; Food Hydrocolloids: 112; 106291: 1-9), the skilled artisan 
Jo et al. (“Enhancement of the gut-retention time of resveratrol using waxy maize starch nanocrystal-stabilized and chitosan-coated Pickering emulsions”; 2021; Food Hydrocolloids: 112; 106291: 1-9) analyze porcine intestinal mucosa exposed to emulsions comprising octenyl succinic anhydride-modified waxy maize starch nanocrystals, some of which are coated with chitosan; the emulsions were loaded with resveratrol and gut retention was measured (abstract).  Figure 3 (a) shows the remaining resveratrol % on porcine intestinal mucosa after washing for 2 h, representing mucoadhesive properties:

    PNG
    media_image1.png
    580
    584
    media_image1.png
    Greyscale

octanyl succininc anhydride starch is non-mucoadhesive. (Chitosan is clearly mucoadhesive by this assay; it is not clear whether tricaprylin would be mucoadhesive or non-mucoadhesive based on very small differences between control.)  
Review of the specification (43-44, bridging paragraph) discusses a pork stomach procedure used to determine “potentially present mucoadhesive material”, an assay similar to that utilized by Jo.
This evidence demonstrates that octanyl succininc anhydride starch is non-mucoadhesive which is clearly contradictory to the argument based on the Guttani review article.
The Examiner does not dispute that dextrin taught by Kise is not explicitly resistant dextrin.  This is documented in the rejection.  But dextrin taught by Kise is generic.  Considering properties and benefits of Nutriose, it would have been obvious to select the specie of Nutriose from generic dextrin (or alternatively, to substitute the resistant dextrin Nutriose, in place of the generic dextrin taught).  The obvious Nutriose 
The rationale relied on finds it obvious to start with generic dextrin as polysaccharide and establishes that it would have been obvious to select, or alternatively, substitute, the resistant dextrin, Nutriose, based on the advantages established for this material; i.e., the beneficial effect as a prebiotic and inducing satiety (See MPEP 2144 (II): The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).)
The rejection provides several shared properties, and one advantage of the Ullanoormadam fractionated, non-hydrogenated palm stearin triglyceride fat; for instance, the fat has easy handling in granulation, based on high melting point; thus, it would have been an attractive alternative to the Kise oil/fat component in the granulate, motivated by the recognized ease in granulation handling, providing an additional motivation for the substitution.  This is construed as an advantage of substituting the fractionated, non-hydrogenated palm stearin triglyceride fat of Ullanoormadam in place of the Kise oil or fat in the examples, such as Example 1 (palm oil; cocoa butter is used in Example 2).  Since one embodiment of Kise is granulates, use of an attractive higher melting fat, shown to have the advantage of ease in granulation would have clearly motivated the substitution.  However, other shared properties can be relied on as a 
Applicant appears to misread the instances of extremely hardened vegetable oil.  The Examiner only finds one instance in Kise, at the third paragraph after [0021] (i.e., [0023], but which is not numbered in the machine translation).  This location states:
The vegetable oil powder of the present invention is mainly composed of a vegetable oil, blending a disintegrant and an excipient, an additive such as absorbent in the range not to impair characteristics of the vegetable oil, the advantage to be able to use. As such, for example, calcium phosphate, calcium carbonate, and the like.
Further, magnesium stearate, purified talc, sucrose fatty acid esters, polyglycerol fatty acid esters,
Fatty acid alkali metal salts, lauryl alkali metal sulfates,
Aliphatic amino acids, aromatic amino acids, heterocyclic amino acid,
Boric acid, adipic acid, fumaric acid, succinic acid, alkali metal salts of benzoic acid, can be used in combination of sodium sulfate, polyethylene glycol, a conventional lubricant such as vegetable hardened oil.
The category of conventional lubricant clearly is exemplified by vegetable hardened oil, i.e., because the Ullanoormadam products are lubricants (see abstract), hardened vegetable oil (with higher melting points corresponding to “hardened”), are clearly suitable, and would have been obvious as alternative to the specific exemplary oil/fat; perhaps an argument can be made that thy are considered to be preferable based on this teaching.
hydrogenated oils”.  [0005] mentions fully hydrogenated oils. This is not the same as hardened oils, which is stated in the reply.  Hydrogenated oils are clearly inapposite to the teachings of Ullanoormadam, which points out reasons why the fat should be non-hydrogenated (but fractionated with some component of higher melting point fatty acid glycerides).  Based on Ullanoormadam, the use of hydrogenated oils would not have been desirable.  However, the rejection relies on the Ullanoormadam preferred fats, which are fractionated palm stearin, and non-hydrogenated, reading on Applicant elected fatty acid glyceride component.  Thus, Applicant’s allegations about teachings away associated with these misquoted locations are not considered relevant to teaching away.  (If Applicant has knowledge of the Japanese language, and has translated the original, this should be brought forth.  The Examiner’s reliance is on the English language translation provided by Google, which does not teach hardened oils in the locations argued.)
The Examiner disagrees that the rationales stated are not motivating. Low amounts is one embodiment of Kise.  But Kise also discusses food products ([0027]; a tablet as food, [0028]) as applications (Kise is not limited to the exemplary embodiments argued about). Lefranc-Millet utilized 8 or more g of NUTRIOSE per day, motivating use of higher amounts the of obvious Kise alternative as a primary component of tablets, hard capsules, etc. to deliver 8+ g daily.
Arguments about digestion resistance of dextrin are not believed to make any impact in consideration of obviousness.  Information from the disclosure cited is taught by references relied on in the rejection.

Regarding the allegation of unexpected result, further analysis is provided in the rejection basis.  Use of 3% of powder is not the embodiment relied on.  In fact, in consideration of the 8+g Nutriose utilized by Lefranc-Mill for the benefits discussed, the skilled artisan would have been motivated to utilize the food product embodiment taught by Kise, to deliver dosages with Nutriose in large amounts to achieve 8+ g dosing.
As discussed in the analysis above, the disclosure has not established an unexpected result relative to the closest prior art Kise embodiment, and any evidence is for a single composition, which cannot be construed as anywhere close to commensurate in scope with any examined claim, in terms of the combination of two materials, or the amounts used.

Claim Rejections - 35 USC § 103
Claim 1-4, 6, 8-10, 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martins et al. (“Influence of a Lipid Phase on the Physical Properties of Spray-Dried Maltodextrin Powders”; 2010; Chem. Eng. Technol.; 33(2):292-298), in .
Martins teaches maltodextrin powders containing 5, 10, 15, 20 and 25 % from three different palm oil fractions were produced by spray-drying emulsions with 30 wt % total solids content.  The effect of the lipid phase on the characteristics of the particles was evaluated.  The powders containing palm olefins were stickier than the product containing Applicant elected stearin (melting point, 51 °C) (abstract).  Knowledge of the physical properties of powders is important to determine their behavior during handling, transportation and processing.  Food powders usually have multi-phase structures (292, 1st paragraph).  Reconstitution of a soluble powder in a liquid depends on four attributes set forth at 292, 2nd paragraph.  Hausner Ratio is an indirect approach to estimation of rd paragraph).  A cohesive powder zone was seen for the highest three stearin powders (Figure 7).
Powders based on a maltodextrin ED 1- matrix with three different palm oil fractions were produced by drying 30% solids emulsions in a Spray dryer.  Among the lipids was palm oil stearin (melting point 51 +/- 2°C) (293, 1st paragraph).  Emulsions were formulated with 5, 10, 15, 20 and 25 wt% of each fraction of palm oil based on the total mass of solids.  A pre-calculated amount of the oil phase (already containing 5% by mass of surfactant) was gradually added to the aqueous phase containing the maltodextrin in a water bath at 66 °C in the case of stearin (293, 2nd paragraph).
The number mean diameter of the powder particles of the samples containing oil was estimated by image analysis, and reported as the length of the particle (larger diameter of the ellipse (293, 6th paragraph).
Section 3.2 describes powders containing Palm oil.  Table 3 reports stearin lipids content ranging from 4.2 to 24.4 wt %.  Free oil droplets were observed in all powders containing 20 or 25% of the two oleins, but none were found in powders with any of the stearin containing samples (295, 4th paragraph).  Moisture content decreased with increases in oil percentage, reflecting the natural increase in hydrophobicity with increasing lipid content. For stearin moisture ranged from 4.4 to 3.5% (295, 5th paragraph. Figure 3). The average diameter increased with increasing lipid content.  Diameters range from 17-19 μm (0.17-0.19 mm; Figure 4).  
At 24 °C the powders containing stearin did not sink at all (297, 2nd paragraph). However, at 56 °C immersion time decreased with increasing stearin (Figure 9).
nd paragraph), and are construed to contain maltodextrin in remaining amounts, 77-67 wt % of maltodextrin (the ratio of palm stearin:MD is 5.4-2.7, overlapping with ratios of claims 1, 2, 22-23).
Maltodextrin, a water-soluble polysaccharide, is known to be digested in the human small intestine, giving rise to glucose spike (see Hofman below).  Thus, the limitation resistant to digestion in the human small intestine (claims 1, 2) exclude the powders of Martins from the instant claimed ingestible particles.
Hofman describes nutrition, health and regulatory aspects of digestible maltodextrins (title); digestible maltodextrins are low-sweet saccharide polymers based on glucose, derived from hydrolysis from crops naturally rich in starch.  Glucose from digested maltodextrins is rapidly absorbed in the small intestine; the increased use has raised questions about potential effects on metabolism and health. Therefore, up-to-date knowledge concerning production, digestion, absorption, and metabolism of maltodextrins, including potential effects on health, were reviewed. Exchanging unprocessed starch with maltodextrins may lead to an increased glycemic load and therefore post meal glycaemia, which are viewed as less desirable for health (abstract).
MDs are used in a wide range of food and beverage products (2091, 1st paragraph).  MDs have found numerous applications in the food, beverage, dietetic, and medical food products, as well as in the pharmaceutical industry in tablet and powder applications (2091, 2nd paragraph).  In recent years, concerns have been raised about 
On 2096, there is a discussion of the use of MDs in applications related to appetite control.  MDs as a source of glucose, are suggested to enhance feelings of satiety.  MD preloading before the start of a meal can result in reduced desire to eat (2096, 5th paragraph).
Hofman documents that MD powders have a variety of food uses.  While some desired applications providing glycemic load are discussed (e.g., sports drinks, 2095), a skilled artisan interested in minimizing detrimental effects of high glycemic load on diabetic or pre-diabetic and/or overweight individuals, would have had an interest in modifying Martins food powders with a healthier polysaccharide alternative to MD.
Li teaches the effects of NUTRIOSE supplementation on insulin resistance in overweight men (title).  In this double-blind, randomized, placebo-controlled study, we supplemented the diets of overweight Chinese men with 250 mL of fruit juice that contained NUTRIOSE (Test group: n = 60, age = 30.4 ± 4.3 years, body mass index (BMI) = 24.5 ± 0.2 kg·m–2) or a maltodextrin placebo (Control group: n = 60, age = 31.6 ± 4.1 years, BMI = 24.5 ± 0.3 kg·m–2) at a dosage of 17 g twice daily for 12 weeks. Daily caloric intake, body composition, blood chemistry, and blood pressure were evaluated every 4 weeks during the trial. Test subjects consumed fewer calories per day and had 
Li establishes these benefits of, inter alia, reductions in glucose, insulin, etc., and improvement of determinants of metabolic syndrome over MD (considered a placebo).  Based on Li, the skilled artisan would have been motivated to substitute MD in the Martins powders with NUTRIOSE.
Lefranc-Millot teaches prebiotic effects of NUTRIOSE® a resistant dextrin (title). NUTRIOSE® (Roquette, Lestrem, France) is a glucose polymer derived from wheat (FB range) via a highly controlled dextrinization process of partial hydrolysis and subsequent repolymerization.  NUTRIOSE® is, therefore, resistant to hydrolysis by endogenous glucidolytic enzymes and can be classified as a soluble dietary fibre (211).
nd paragraph). Similar effects were demonstrated by the results of the studies conducted: The present studies found that consumption of 8 or 10 g/day of NUTRIOSE® for 14 days increased the numbers of Bacteroides. In addition, numbers of C. perfringens, a potentially harmful bacterium, were decreased by the consumption of NUTRIOSE® 8 or 15 g/day for 14 days (221, 1st paragraph).  Lefranc-Millot establishes a beneficial effect as a prebiotic motivating use of this type of dextrin in a food product, intended for oral consumption.
Guerin-Deremaux teaches the soluble fiber NUTRIOSE induces a dose-dependent beneficial impact on satiety over time in humans (title).  In 100 overweight healthy adults in China, the dextrin NUTRIOSE, from Roquette (same source taught by Lefranc-Millot) was investigated at different dosages on short-term satiety.  NUTRIOSE exhibits a progressive and significant impact on short-term satiety (reduction in hunger feeling between meals), with statistical differences appearing at 8g/d from day 5 and from day 0 in higher doses (abstract).  The polymerization degree of this material is approximately 18 (667, 2nd paragraph).  Guerin-Deremaux establish an additional motivation for utilizing the dextrin NUTRIOSE, inducing satiety, and predicted benefit in managing hunger.

Combination of NUTRIOSE in place of MD, in the combinations with palm stearin (Applicant elected fatty acid glyceride, with a melting point of 51 °C) would have given the recited ingestible particle of the instant claims.  Substitution in the amounts of MD taught by Martins would have rendered obvious the amounts of (a) & (b), the ratio of palm stearate to resistant dextrin of claims 1, 2, 22-23, obvious (see calculations above).  Solubility of claim 4, degree of polymerization of claims 6, 18-21 are considered properties of Applicant elected NUTRIOSE.  The palm stearate satisfies the fractionated, but not non-hydrogenated limitation of claims 9, 16-17.
Regarding the forms of claim 10, the powder of Martins is not a granule, a pellet or minitablet.  However, considering Hofman mentions the use of MD products including, in tablet production, and the Li study utilizes 17 g doses, preparation of tablets from the obvious alternative powders would have been obvious forms to deliver these high doses, rendering obvious claim 10.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1-4, 6, 8-10, 16-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8, 16, 19 of copending Application No. 15/742,359 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims, especially .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611